    Case 1:19-mj-00462-JFA Document 1 Filed 10/28/19 Page 1 of 3 PageID# 1

                                                                                         u
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


 UNITED STATES OF AMERICA,

                                                              No. 1:19MJ^^

 RUDY A. MERCADO,
                                                              Court Date: November 4,2019

         Defendant.


                                  CRIMINAL INFORMATION

                                COUNT I(Misdemeanor 7869640)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about October 1, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastern District ofVirginia, the defendant,

RUDY A. MERCADO,did unlawfully, knowingly, and intentionally possess a mixture and

substance which contains a detectable amount of marijuana, a Schedule 1 controlled substance.

(In violation of Title 21, United States Code, Section 844(a).)
Case 1:19-mj-00462-JFA Document 1 Filed 10/28/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00462-JFA Document 1 Filed 10/28/19 Page 3 of 3 PageID# 3
